In a paternity proceeding, the appeal is from an order of the Family Court, Kings County, dated May 28, 1976, which, after a hearing, inter alia, dismissed the petition. Order affirmed, without costs or disbursements. The petitioner-appellant was adequately informed by the Family Court of her right to be represented by counsel and of the availability of assigned counsel in the event that she wished counsel but was unable to afford one. Under these circumstances, we believe that her subsequent waiver of that right was knowingly and intelligently made (see Matter of Shirley D. v Ricardo B., 54 AD2d 564; cf. Matter of Louise S. v William P., 42 AD2d 962). We have considered the remaining contentions and find them to be lacking in merit. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.